Citation Nr: 18100020
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 01476-00000001.docx
DATE:	
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
The claim of entitlement to service connection for degenerative joint disease of the lumbar spine is remanded for additional development.
The Board of Veterans Appeals (Board) notes that the Veteran served on active duty from September 1966 to August 1969.  The Veteran requested a hearing before the Board and was scheduled for such in June 2016; however, he failed to report for the hearing.  
This issue and the issue of entitlement to service connection for headaches were remanded by the Board in December 2016.  A June 2017 rating decision granted service connection for tension headaches and that issue is no longer on appeal.  Remand is necessary for the remaining issue as the Agency of Original Jurisdiction completed additional development but never issued a supplemental statement of the case.


(CONTINUED ON NEXT PAGE)
 
The matter is REMANDED for the following actions:
1. Obtain and associate with the record VA treatment records for the Veteran dated from May 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  
2. Thereafter, re-adjudicate the claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	E. F. Brandau, Associate Counsel


